DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s note

Claims 1-18 are not rejected under any prior art(s).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “…and at least one of (1) information securely stored by the one or more wireless earpieces and (2) …”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10977348. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘120 application anticipate the claims of the instant application.  By way of illustration, consider the respective claims 1-18 from each disclosure:

Patent 10977348
Instant Application
1. A method for authenticating utilization of one or more wireless earpieces, the method comprising: receiving a request through the one or more wireless earpieces, wherein the request is automatically generated in response to a user action when utilizing the one or more wireless earpieces; accessing a biometric profile comprising a type of biometric readings, an order of biometric readings, and an accuracy of biometric readings for authenticating the request; performing a first biometric reading for the user utilizing a first sensor of the one or more wireless earpieces, the first sensor providing a first type of biometric readings; performing a second biometric reading for the user utilizing a second sensor of the one or more wireless earpieces, the second sensor providing a second type of biometric readings; analyzing the first and the second biometric readings to determine whether the biometric profile authorizes the one or more wireless earpieces to fulfill the request; and authenticating the request in response to determining the biometric profile authorizes fulfillment of the request without requiring user input; wherein the biometric readings are automatically performed in response to the one or more wireless earpieces being positioned in ears of the user to immediately authenticate the request utilizing the biometric profile when the biometric readings are received.
2. The method of claim 1, wherein the one or more wireless earpieces include one or more biometric profiles associated with one or more users.
3. The method of claim 1, wherein the biometric profile includes a plurality of biometric data associated with the user.
4. The method of claim 3, wherein the biometric profile specifies one or more of the plurality of biometric data that are associated with each of a plurality of actions.
5. The method of claim 3, wherein the plurality of biometric data includes voice characteristics, pulse, ear mapping, and temperature.
6. The method of claim 1, further comprising: rejecting the request in response to determining the biometric profile does not authorize the one or more wireless earpieces to fulfill the request.
7. The method of claim 1, wherein the one or more wireless earpieces are a pair of wireless earpieces.
8. The method of claim 1, wherein the biometric readings are read a number of times specified by the biometric profile to authenticate the request.
9. The method of claim 1, wherein the request includes at least identifying the user is authorized to perform an action associated with the request.
10. The wireless earpiece of claim 9, wherein the biometric readings are read a number of times specified by the biometric profile to authenticate the request.
11. The wireless earpiece of claim 9, wherein the set of instructions are further executed to: fulfill the request in response to the authenticating the request, wherein the request includes at least identifying the user is authorized to perform an action associated with the request.
12. The wireless earpiece of claim 9, wherein the set of instructions are further executed to: play alerts to the user regarding the status of the request.
13. A wireless earpiece comprising: a processor for executing a set of instructions; and a memory for storing the set of instructions, wherein the set of instructions are executed to: receive a request through the one wireless earpiece, wherein the request is automatically generated in response to a user action when utilizing the one or more wireless earpieces; determine from a biometric profile a type of biometric readings, an order of biometric readings, and an accuracy of biometric readings for authenticating the request; perform the biometric readings for a user utilizing sensors of the wireless earpiece based on the type of the biometric readings and the order of the biometric readings, wherein the biometric readings include a first biometric reading sensed with a first sensor of the wireless earpieces and a second biometric reading sensed with a second sensor of the wireless earpieces; analyze the biometric readings including the accuracy of the biometric readings to determine whether the biometric profile authorizes the wireless earpiece to fulfill the request; and authenticate the request in response to determining the biometric profile authorizes fulfillment of the request, without requiring user input; wherein the biometric readings are automatically performed in response to the one or more wireless earpieces being positioned in ears of the user to immediately authenticate the request utilizing the biometric profile when the biometric readings are received.

14. The wireless earpiece of claim 13, wherein the memory stores one or more biometric profiles associated with one or more users.
15. The wireless earpiece of claim 13, wherein the set of instructions are further executed to: reject the request in response to determining the biometric profile does not authorize the wireless earpiece to fulfill the request.
16. The wireless earpiece of claim 13, wherein the biometric profile includes a plurality of biometric data associated with the user, and wherein the biometric profile specifies one or more of the plurality of biometric data that are associated with each of a plurality of actions.

17. A wireless earpiece, comprising: a frame for fitting in an ear of a user; a logic engine controlling functionality of the wireless earpiece; a memory operatively connected to the logic engine for storing one or more biometric profiles associated with one or more users; and a plurality of sensors performing biometric readings of the user, the plurality of sensors including at least a first sensor for performing a first of the biometric readings and a sensor for performing a second of the biometric readings, wherein the logic engine receives a request through the one or more wireless earpieces, analyzes the biometric readings to determine whether a biometric profile authorizes the wireless earpiece to fulfill the request, and authenticates the request in response to determining the biometric profiles authorizes fulfillment of the request without requiring the user to provide input; wherein the request is automatically generated in response to a user action when utilizing the one or more wireless earpieces; wherein each of the biometric profiles identifies type of biometric readings, order of biometric readings, and accuracy of biometric readings required for authentication; wherein the biometric readings include at least voice characteristics and topographical mapping of the user; wherein the logic engine further rejects the request in response to determining the biometric profile does not authorize the wireless earpiece to fulfill the request without requiring the user to provide input; wherein the request is associated with identifying the user utilizing the wireless earpiece and at least one of (1) information securely stored by the one or more wireless earpieces and (2) unlocking a feature or function accessible through the wireless earpiece; wherein the biometric readings are automatically performed in response to the one or more wireless earpieces being positioned in ears of the user to immediately authenticate the request utilizing the biometric profile when the biometric readings are received.
18. The wireless earpiece of claim 17, wherein the biometric readings are read a number of times specified by the biometric profile to authenticate the request.

1. A method for authenticating utilization of a wireless earpiece, the method comprising: receiving a request through the wireless earpiece, wherein the request is automatically generated in response to a user action when utilizing the wireless earpiece; accessing a biometric profile comprising a type of biometric readings, an order of biometric readings, and an accuracy of biometric readings for authenticating the request; performing a first biometric reading for the user utilizing a first sensor of the wireless earpiece, the first sensor providing a first type of biometric readings; performing a second biometric reading for the user utilizing a second sensor of the wireless earpiece, the second sensor providing a second type of biometric readings; analyzing the first and the second biometric readings to determine whether the biometric profile authorizes the wireless earpiece to fulfill the request; and authenticating the request in response to determining the biometric profile authorizes fulfillment of the request without requiring user input; wherein the biometric readings are automatically performed in response to the wireless earpiece being positioned in an ear of the user to immediately authenticate the request utilizing the biometric profile when the biometric readings are received.

                                                                2. The method of claim 1, wherein the wireless earpiece include one or more biometric profiles associated with one or more users.
3. The method of claim 1, wherein the biometric profile includes a plurality of biometric data associated with the user.
4. The method of claim 3, wherein the biometric profile specifies one or more of the plurality of biometric data that are associated with each of a plurality of actions.
5. The method of claim 3, wherein the plurality of biometric data includes voice characteristics, pulse ear mapping and temperature.
6. The method of claim 1 further comprising: rejecting the request in response to determining the biometric profile does not authorize the wireless earpiece to fulfill the request.
7. The method of claim 1, wherein the wireless earpiece is an earpiece within a pair of wireless earpieces.
8. The method of claim 1, wherein the biometric readings are read a number of times specified by the biometric profile to authenticate the request.
9. The method of claim 1, wherein the request includes at least identifying the user is authorized to perform an action associated with the request.
14. The wireless earpiece of claim 10, wherein the biometric readings are read a number of times specified by the biometric profile to authenticate the request.
15. The wireless earpiece of claim 10, wherein the set of instructions are further executed to: fulfill the request in response to the authenticating the request, wherein the request includes at least identifying the user is authorized to perform an action associated with the request.
16. wireless earpiece of claim 10, wherein the set of instructions are further executed to: play alerts to the user regarding the status of the request.
10. A wireless earpiece comprising: a processor for executing a set of instructions; and a memory for storing the set of instructions, wherein the set of instructions are executed to: receive a request through the wireless earpiece, wherein the request is automatically generated in response to a user action when utilizing the wireless earpiece; determine from a biometric profile a type of biometric readings for authenticating the request; perform the biometric readings for a user utilizing sensors of the wireless earpiece based on the type of the biometric readings wherein the biometric readings include a first biometric reading sensed with a first sensor of the wireless earpiece and a second biometric reading sensed with a second sensor of the wireless earpiece; analyze the biometric readings including the accuracy of the biometric readings to determine whether the biometric profile authorizes the wireless earpiece to fulfill the request; and authenticate the request in response to determining the biometric profile authorizes fulfillment of the request, without requiring user input; wherein the biometric readings are automatically performed in response to the wireless earpiece being positioned in ears of the user to immediately authenticate the request utilizing the biometric profile when the biometric readings are received.



                                                              11. The wireless earpiece of claim 10, wherein the memory stores one or more biometric profiles associated with one or more users.
12. The wireless earpiece of claim 10, wherein the set of instructions are further executed to: reject the request in response to determining the biometric profile does not authorize the wireless earpiece to fulfill the request.
13. The wireless earpiece of claim 10, wherein the biometric profile includes a plurality of biometric data associated with the user, and wherein the biometric profile specifies one or more of the plurality of biometric data that are associated with each of a plurality of actions.

17. A wireless earpiece, comprising: a frame for fitting in an ear of a user; a logic engine controlling functionality of the wireless earpiece; a memory operatively connected to the logic engine for storing one or more biometric profiles associated with one or more users, and a plurality of sensors performing biometric readings of the user, the plurality of sensors including at least a first sensor for performing a first of the biometric readings and a sensor for performing a second of the biometric readings, wherein the logic engine receives a request through the wireless earpiece, analyzes the biometric readings to determine whether a biometric profile authorizes the wireless earpiece to fulfill the request, and authenticates the request in response to determining the biometric profiles authorizes fulfillment of the request without requiring the user to provide input; wherein the request is automatically generated in response to a user action when utilizing the wireless earpiece; wherein each of the biometric profiles identifies type of biometric readings required for authentication; wherein the biometric readings include at least voice characteristics and topographical mapping of the user; wherein the logic engine further rejects the request in response to determining the biometric profile does not authorize the wireless earpiece to fulfill the request without requiring the user to provide input; wherein the request is associated with identifying the user utilizing the wireless earpiece and at least one of (1) information securely stored by the one or more wireless earpieces and (2) unlocking a feature or function accessible through the wireless earpiece; wherein the biometric readings are automatically performed in response to the wireless earpiece being positioned in ears of the user to immediately authenticate the request utilizing the biometric profile when the biometric readings are received.

                                                                 
18. The wireless earpiece of claim 17, wherein the biometric readings are read a number of times specified by the biometric profile to authenticate the request.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to granting access to the wireless earpieces utilizing one or more biometric profiles associated with the wireless earpieces.

Griffiths et al (Pub. No. US 2015/0242601); “Trust Broker Authentication Method for Mobile Devices”;
-Teaches receiving an authentication request from the authenticating entity that may request one or more of sensor data, biometric sensor information, user data input or other authentication information…see par. 32-33.


Vyas (Pub. No. US 2017/0293911); “Methods and Systems for Contactless Transmission of Transactional Information”;
-Teaches if a mobile device includes a biometric authentication sensor, the user may place a finger on the biometric authentication sensor…see par. 29-32.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499